DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/8/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/8/2022. In particular, newly added Claim 3 recites limitations not previously presented  Thus, the following action is properly made final. 

The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

New Matter Added to Disclosure
The amendment filed November 8, 2022, is objected to under 35 U.S.C. § 132(a) because it introduces new matter into the disclosure.  35 U.S.C. § 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The amendment filed November 8, 2022  includes modification of Paragraph [0020] of the original Specification to specify that reference number 20 is the “flavored mouth grip” not mentioned in the original disclosure.  The original disclosure does not identify the positioning or locations of  the flavored mouth grip shown in the new version of Figure 1.
The examiner finds that the inclusion of reference numbers 20 in the new version of Figure 1 and the amendment to Paragraph [0020] introduces new matter into the disclosure because the original disclosure did not include the structures depicted for reference number 20 in the new version of Figure 1 and because the original disclosure did not include a “flavored mouth grip 20.”
Applicant is required to cancel the new matter added to Paragraph [0020] in the reply to this Office Action.
New Version of Figure 1 Not Entered
The new version of Figure 1 submitted on November 8, 2022, is not entered because it contains new matter, as explained above.  In not entering this drawing, the examiner is complying with guidance in MPEP § 608.04 stating that “[a] ‘new matter’ amendment of the drawing is ordinarily not entered; neither is an additional or substitute sheet containing ‘new matter’ even though provisionally entered by the TC technical support staff.”

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “wherein said whistle and mouthpiece comprises a thermoplastic material”. Applicants are advised to amend this phrase to recite “wherein said whistle and mouthpiece comprise a thermoplastic material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Shishido (US 2009/0272311) in view of Hills et al (US 2003/0033970) and the evidence presented in Macinnis et al (US 2010/0055233).

Regarding claim 3 Shishido teaches a whistle containing a body 11 that contains a mouthpiece portion 24 (Figure 1 and [0054]).  The whistle is made by “injection molding” with a hard resin such as ABS, i.e. a thermoplastic material ([0053]).
	The reference does not teach that a flavoring agent is infused within the thermoplastic material.  However, Hills et al discloses a whistle having an elastomeric mouth grip 44 that may be made of “flavoured polyurethane” (Abstract, [0020], and Figure 6)  The agent used to provide flavor to the “flavoured polyurethane” of Hills reads on the “flavoring agent” recited in claim 3. Given the disclosure of “flavoured polyurethane”, one of ordinary skill would understand this term to mean a polyurethane material infused with a flavoring agent.  The reference discloses that the whistle is pleasant to the taste and enjoyable to use ([0020]).   
Given that both Shishido and Hills et al are drawn to whistles, and given that Shishido does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the flavor agent as taught by Hills et al, it would therefore have been obvious to one of ordinary skill in the art to include such flavor agents in the whistle disclosed by Shishido with a reasonable expectation of success.
Furthermore, one of ordinary skill in the art would know that a flavoring agent could be effectively included into a thermoplastic carrier during molding, including injection molding, to produce a molded thermoplastic article.  In support of this, the examiner points to evidentiary reference Macinnis, which describes this technique as being effective at ([0021], [0057], [0068], and [0083]).

Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive. 

Applicants argue that there is direct support in the application as originally filed for “The notch 19 additionally adds as a holder of any flavored mouth grip 20 placed over the mouthpiece 11 of a metal whistle 10” at Paragraph [0013] and [0019] of the Specification as originally filed. However, Paragraph [0013] of the Specification as originally filed (filed on 3/20/2020) discloses the following:
“[I]t is another object of the present invention to provide a plastic whistle cushioned protective mouth grip, wherein the material of the cushioned protective mouth grip is infused with a flavor and scent.”,
while Paragraph [0019] of the Specification as originally filed discloses the following:
“[I]n a typical situation, the whistle is 10 is hung around the neck of a user by means of a string or lanyard connected to the whistle from a ring hook 17 attached to a ring 18 where it connects the whistle 10 around the user’s neck”
and neither Paragraph [0013] or [0019] of the originally filed Specification identify the “flavored mouth grip” as item 20 in Figure 1. Furthermore, a fair reading of the Specification reveals that while items 10-19 are identified in Figure 1 as disclosed in Paragraph [0017] and while the Specification discloses “mouth grip”, the mouth grip is never identified as item 20 in Figure 1.

Applicants argue that Shishido in view of Hills as evidenced by Macinnis does not teach or suggest a whistle and mouthpiece, comprising a whistle, wherein said whistle and mouthpiece comprises a thermoplastic material; a flavoring agent infused within said thermoplastic as recited in claim 3. However,  as set forth in the rejections above, Shishido teaches a whistle containing a body 11 that contains a mouthpiece portion 24, where the whistle is made by “injection molding” with a hard resin such as ABS, i.e. a thermoplastic material. Hills et al discloses a whistle having an elastomeric mouth grip 44 that may be made of “flavoured polyurethane as well as that the whistle is pleasant to the taste and enjoyable to use. Accordingly, it is the Examiner’s position, given that given that both Shishido and Hills et al are drawn to whistles, and given that Shishido does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the flavor agent as taught by Hills et al, it would therefore have been obvious to one of ordinary skill in the art to include such flavor agents in the whistle disclosed by Shishido with a reasonable expectation of success.

Applicants argue that Hills teaches a whistle having a mouthpiece which is cushioned to minimize damage to the whistle and improve the comfort and safety of a user integrally molded with the whistle body, whereas claim 3 recites that the entire whistle is thermoplastic with a flavoring agent, i.e. this is clearly different than the injection molded cushion of Hills because Hills is piece-construction. However, while Hills does not disclose all the features of the present claimed invention, the reference is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather ,this reference teaches a certain concept, namely the benefit of flavoring a polymer in order to provide a whistle that is pleasant to the taste and enjoyable to use, and in combination with the primary reference, discloses the presently claimed invention. If the secondary reference contained all the features of the present claimed invention, it would be identical to the present claimed invention, and there would be no need for secondary references.

Applicants argue that while Macinnis teaches flavored polymeric composition and methods for producing optimized flavored polymeric compositions, the reference is silent as to the while mouth grip as claimed in claim 3. However, it should be noted that Macinnis is only utilized as an evidentiary reference that a flavoring agent could be effectively included into a thermoplastic carrier during molding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767